                        Case 3:20-mj-70681-AGT Document 6 Filed 06/01/20 Page 1 of 1

AO 83 (Rev. 06/09) Summons in a Criminal Case                                                          SEALED BY ORDER OF THE COURT


                                       UNITED STATES DISTRICT COURT
                                                                for the
                                                    Northern District
                                                  __________  DistrictofofCalifornia
                                                                           __________

                   United States of America                        )
                              v.                                   )
                                                                   )
               GEOFFREY MARK PALERMO                               )      Case No.3:20-mj-70681 AGT
                                                                   )
                                                                   )
                              Defendant                            )

                                                SUMMONS IN A CRIMINAL CASE

        YOU ARE SUMMONED to appear before the United States district court at the time, date, and place set forth
below to answer to one or more offenses or violations based on the following document filed with the court:

u Indictment               u Superseding Indictment        u Information u Superseding Information                    ✔ Complaint
                                                                                                                      u
u Probation Violation Petition            u Supervised Release Violation Petition u Violation Notice              u Order of Court

        U.S. Marshals Service, Northern District of California
Place: 450 Golden Gate Ave., 20th Floor                                         Courtroom No.:
        San Francisco, CA 94102
                                                                                Date and Time:

          This offense is briefly described as follows:
Wire Fraud and Honest Services Wire Fraud, in violation of 18 U.S.C. §§ 1343, 1346 (One Count)
Wire Fraud, in violation of 18 U.S.C. § 1343 (One Count)
False Statement in Loan Application to Federally Insured Bank, in violation of 18 U.S.C. § 1014 (One Count)


This summons directs you to the U.S. Marshals Service for federal processing. The U.S. Marshals will provide you with
additional information regarding your initial (telephonic) appearance before the U.S. Magistrate Judge.



             5/29/2020
Date:
                                                                                        Issuing officer’s signature

                                                                            Hon. Alex G. Tse, U.S. Magistrate Judge
                                                                                         Printed name and title



I declare under penalty of perjury that I have:

u Executed and returned this summons                           u Returned this summons unexecuted



Date:
                                                                                            Server’s signature



                                                                                         Printed name and title
